tDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Notice of Allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 and 03/30/2021 was filed after the mailing date of the Notice of Allowance on 12/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-2, 4-6, 10, 12, 35-36, 38-43, 45, and 71-74 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A method comprising: receiving a radio transmission including at least one of data and control information, and at least one of common phase error and inter-carrier interference correction reference signals multiplexed with the at least one of data and control information; receiving an information indicating a structure of said at least one of common phase error and inter-carrier interference correction reference signals from a set of possible structures; and performing at least 
Regarding claims 2, 4-6, 10, and 12:
Claims 2, 4-6, 10, and 12 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest receiving an information indicating a structure of said at least one of common phase error and inter-carrier interference correction reference signals from a set of possible structures; and wherein said at least one of common phase error and inter-carrier interference correction reference signals is included because said transmission of said at least one of data and control information uses a modulation and coding scheme having an order of complexity above a predetermined threshold as recited in claims 35, 71, and 73 for the same reason stated in claim 1 above.
Regarding claims 36, 38-43, and 45:
Claims 36, 38-43, and 45 are allowed as being dependent on claim 35.
Regarding claim 72:
Claim 72 is allowed as being dependent on claim 71.
Regarding claim 74:
Claim 74 is allowed as being dependent on claim 73.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANICE N TIEU/Primary Examiner, Art Unit 2633